PER CURIAM.
Mark Anthony Reynolds seeks to appeal the district court’s order denying his motion to recuse the district court judge, his motion for bail, and his motion filed under Fed.R.Civ.P. 60(b), seeking relief from the court’s judgment denying his motion filed under 28 U .S.C.A. § 2255 (West 1994 & Supp.2000). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Reynolds, Nos. CR-98-27; CA-00-65-1 (N.D.W.Va. Mar. 23, 2001). We deny Reynolds’ motion for bail and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.